ORDER
Appellant Kenneth Kendrick appeals the denial, without evidentiary hearing, of his Rule 29.15 motion for post-conviction relief, raising two points on appeal. He first claims that the motion court erred in denying his claims that he received ineffective assistance of counsel due to his trial counsel’s failure to prepare for trial, interview defense witnesses, and raise an objection to identification testimony. He also contends that the motion court erred in denying his claim that his constitutional rights were violated due to the State’s failure to disclose in discovery a 1998 photograph taken of him.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).